Citation Nr: 1431957	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability (claimed as pain, numbness, tingling, cramping, and swelling), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left upper extremity disability (claimed as pain, numbness, tingling, cramping, and swelling), to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the claims have been recharacterized to reflect the provisions of 38 C.F.R. § 3.317.

In September 2012, the Board remanded this case for further development and consideration; it is now ready for a final decision.


FINDING OF FACT

The competent and credible evidence reflects that the Veteran's complaints of persistent and recurrent pain, numbness, tingling, cramping, and swelling in the upper extremities since service are indicators of an undiagnosed illness manifested by neurological symptoms and muscle pain presumed to have been incurred as a result of his Persian Gulf War service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right upper extremity disability manifested by pain, numbness, tingling, cramping, and swelling have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 3.317 (2013).

2.  The criteria for service connection for a left upper extremity disability manifested by pain, numbness, tingling, cramping, and swelling have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he has upper extremity disabilities manifested by pain, numbness, tingling, cramping, and swelling that are related to his active military service.  

He is a Persian Gulf War veteran with active service in the Southwest Asia theater of operations.  See DD Form 214.  

Generally, there must be a current diagnosis that is related to the in-service injury or disease to qualify for service connection.  See 38 C.F.R. § 3.303 (general service connection); 38 C.F.R. §§ 3.307, 3.309  (presumptive service connection for certain chronic diseases, including organic diseases of the nervous system); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there is no present disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for service connection purposes).  

Nevertheless, as pertinent to this case, service connection may be granted to a Persian Gulf War veteran with active service in the Southwest Asia theater of operations who has a qualifying chronic disability, including undiagnosed illness (meaning it cannot be attributed to any known clinical diagnosis), that became manifest to a degree of 10 percent or more not later than December 31, 2016.  Manifestations of undiagnosed illness for these purposes may include muscle pain and neurological signs or symptoms.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Where these criteria have been met, a nexus between the current disorder and service is not necessary.  Gutierrez v. Principi, 19 Vet. App. 1, 9 (2004).

Service treatment records (STRs) show that the Veteran was treated for neurological symptoms in the left upper extremity and diagnosed with ulnar neuropathy in July 2005.  He has presented competent and credible evidence of persistent and recurrent pain, numbness, tingling, cramping, and swelling in the hands or fingers and forearms since service that has not been attributed to a known clinical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, there is also evidence attributing the symptoms to a known diagnosis.  Post-service VA treatment records include a November 2008 diagnosis of "cramps in hands" and intermittent polyarthralgias, and subsequent repeated notations of bilateral carpal tunnel syndrome, such as in July 2010 and August 2012.  Several electromyograph and nerve conduction studies showed carpal tunnel syndrome, abnormalities, or latencies in one or both upper extremities, such as in December 2008, March 2009, and October 2012.  A February 2010 VA examiner also diagnosed left carpal tunnel syndrome.  

However, the October 2012 VA examiner concluded that there was no current neurological diagnosis, to include carpal tunnel syndrome or ulnar neuropathy, for either upper extremity.  This was true even though this VA examiner recorded abnormal findings of sensation and reflexes in both upper extremities, and recorded the Veteran's competent and credible descriptions of his symptoms during flare-ups or with repetitive use.  This VA examiner was also "unsure what to make of [the Veteran's] muscle complaints," as there was no electrophysiologic evidence of muscle disease.  He also opined that the current disorder was not related to the Veteran's treatment in service or to his complaints of muscle or neurological symptoms since that time.  

The competent and credible evidence of record establishes that the Veteran's current complaints of persistent and recurrent pain, numbness, tingling, cramping, and swelling in the upper extremities are indicators of an undiagnosed illness manifested by neurological symptoms and muscle pain presumed to have been incurred as a result of his Persian Gulf War service.  These symptoms have not resulted in a compensable level of limitation of motion, but there is evidence of some limitation of motion and pain.  See February 2010 Examination Report.  This suggests that the Veteran's bilateral upper extremity symptoms may entitle him to a 10 percent evaluation.  See Burton v. Shinseki, 25 Vet. App. 1 (2011)(holding that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis).  Thus, service connection is warranted under the provisions of § 3.317.



ORDER

Service connection for a right upper extremity disability (claimed as pain, numbness, tingling, cramping, and swelling) as due to undiagnosed illness is granted.

Service connection for a left upper extremity disability (claimed as pain, numbness, tingling, cramping, and swelling) as due to undiagnosed illness is granted.



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


